 Case 1:19-cv-03128-AMD Document 17 Filed 08/12/20 Page 1 of 8 PageID #: 816




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------- X
                                                                :
KUNTI GOBIND LAKHIANI,
                                                                :
                                         Plaintiff,
                                                                : MEMORANDUM
                           - against -                          : DECISION AND ORDER
                                                               : 19-CV-3128 (AMD)
NANCY A. BERRYHILL,
                                                               :

                                       Defendant.              :
                                                                :
--------------------------------------------------------------- X
ANN M. DONNELLY, United States District Judge:

        The plaintiff challenges the Social Security Commissioner’s decision that she was not

disabled for the purposes of receiving Social Security Disability Insurance (“SSDI”) under Title

II of the Social Security Act. (ECF No. 1.) Both parties moved for judgment on the pleadings.

(ECF Nos. 8, 12.) For the reasons set forth below, I grant the plaintiff’s motion for judgment on

the pleadings, deny the defendant’s cross-motion and remand the case for further proceedings.

                                              BACKGROUND

        On September 16, 2015, the plaintiff applied for SSDI, alleging arthritis, high blood

pressure, shoulder problems and pain in her right wrist, with an onset date of December 11,

2013. (Tr. 298-301.) The Social Security Administration denied her claim on November 4,

2015. (Tr. 211-14.) Administrative Law Judge (“ALJ”) Ifeoma Iwuamadi held a hearing on

December 19, 2017 at which the plaintiff, represented by counsel, and vocational expert Rachel

Duchon testified. (Tr. 169-204.) On January 31, 2018, the ALJ denied the plaintiff’s claim for

benefits, concluding that the plaintiff had the residual functional capacity (“RFC”) to perform

sedentary work, despite severe impairments including hypertension, rheumatoid arthritis and
 Case 1:19-cv-03128-AMD Document 17 Filed 08/12/20 Page 2 of 8 PageID #: 817




osteopenia of the wrists, hands, feet, neck and spine. (Tr. 157-64.) The Appeals Council denied

the plaintiff’s request for review on September 18, 2018, and the decision of the ALJ became the

final decision of the Commission. (Tr. 1-5.)

                                  STANDARD OF REVIEW

       A district court reviewing the Commissioner’s final decision is limited to determining

“whether the SSA’s conclusions were supported by substantial evidence in the record and were

based on a correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012)

(quoting Lamay v. Comm’r of Soc. Sec., 562 F.3d 503, 507 (2d Cir. 2009)). The district court

must uphold the Commissioner’s factual findings if there is substantial evidence in the record to

support them. 42 U.S.C. § 405(g). “Substantial evidence is ‘more than a mere scintilla’ and

‘means such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015) (quoting Richardson v. Perales,

402 U.S. 389, 401 (1971)). “To determine on appeal whether the ALJ’s findings are supported

by substantial evidence, a reviewing court considers the whole record, examining evidence from

both sides, because an analysis of the substantiality of the evidence must also include that which

detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

       “Although factual findings by the Commissioner are ‘binding’ when ‘supported by

substantial evidence,’” the court will not defer to the ALJ’s determination “[w]here an error of

law has been made that might have affected the disposition of the case.” Pollard v. Halter, 377

F.3d 183, 188-89 (2d Cir. 2004) (quoting Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984))

(internal citations omitted). Thus, “[e]ven if the Commissioner’s decision is supported by

substantial evidence, legal error alone can be enough to overturn the ALJ’s decision.” Ellington




                                                2
 Case 1:19-cv-03128-AMD Document 17 Filed 08/12/20 Page 3 of 8 PageID #: 818




v. Astrue, 641 F. Supp. 2d 322, 328 (S.D.N.Y. 2009) (quoting Johnson v. Bowen, 817 F.2d 983,

985 (2d Cir. 1987)).

                                             DISCUSSION

       The plaintiff argues that the ALJ did not weigh the medical evidence properly, and, as a

consequence, made an incorrect RFC determination. The plaintiff also takes issue with the

ALJ’s credibility assessment. I agree that the ALJ needs to reevaluate the weight to apply to the

medical evidence in the record, as well as make an explicit determination as to the plaintiff’s

credibility. Accordingly, I remand the case for further proceedings.

         I.    RFC Determination

       An ALJ should give a treating physician’s opinion controlling weight if the opinion is

“well-supported by medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence in [the] case record.” 20 C.F.R. §

404.1527(c)(2). “[I]f the ALJ decides the opinion is not entitled to controlling weight, it must

determine how much weight, if any, to give it.” Estrella v. Berryhill, No. 17-3247, 2019 WL

2273574, at *2 (2d Cir. May 29, 2019). When the ALJ does not give a treating physician’s

opinion controlling weight, she must “comprehensively set forth [her] reasons for the weight

assigned to a treating physician’s opinion.” Burgess v. Astrue, 537 F.3d 117, 129 (2d Cir. 2008)

(internal citations omitted). Moreover, “the ALJ must explicitly consider, inter alia, (1) the

frequency, length, nature, and extent of treatment; (2) the amount of medical evidence supporting

the opinion; (3) the consistency of the opinion with the remaining medical evidence; and (4)

whether the physician is a specialist.” Selian v. Astrue, 708 F.3d 409, 418 (2d Cir. 2013); 20

C.F.R. § 416.927(c)(1)-(6). If the ALJ does not “explicitly” consider these factors the case must

be remanded unless “a searching review of the record” makes it clear that the ALJ applied “the



                                                 3
 Case 1:19-cv-03128-AMD Document 17 Filed 08/12/20 Page 4 of 8 PageID #: 819




substance of the treating physician rule.” Estrella, 2019 WL 2273574 at *2 (quoting Halloran v.

Barnhart, 362 F.3d 28, 32 (2d Cir. 2004)).

       ALJ Iwuamadi accorded “little weight” to the opinion of the plaintiff’s only treating

physician, Dr. Olivia Ghaw, who diagnosed the plaintiff with rheumatoid arthritis at the

plaintiff’s first appointment in 2014 and then treated the plaintiff over the course of the next

three years. (Tr. 161, 467, 702.) In medical source statements, Dr. Ghaw reported that the

plaintiff suffered from chronic rheumatoid arthritis and could not walk more than one city block

without pain, could not sit for more than two hours without needing to stand up and could not

stand for more than ten minutes at a time. (Tr. 644-45.) Dr. Ghaw based these opinions on

multiple patient evaluations. For example, in December of 2014 Dr. Ghaw noted that the

plaintiff suffered from “pain and swelling in many joints . . . [and] hours of AM stiffness” (Tr.

466), in January of 2016 that the plaintiff had “pain with full rotation at shoulders” (Tr. 468) and

“tenderness at wrists and . . . ankles” (id.), and in March of 2016 that the plaintiff had “trouble

walking and doing things like shopping” (Tr. 473). The doctor prescribed various medications,

including Humira, in an effort to mitigate the plaintiff’s pain. (Tr. 469.)

       The ALJ acknowledged that Dr. Ghaw was a specialist who treated the plaintiff on

multiple occasions, but concluded that her opinion deserved “little weight” because it was “not

supported by the treatment notes” and was “internally inconsistent.” (Tr. 161-62.) For example,

the ALJ noted that earlier examinations “showed only some bilateral wrist swelling and some

tenderness in a few other areas,” and “did not indicate . . . reduced strength or that the claimant

required a cane.” (Id.) In making her judgment, it does not appear that the ALJ considered Dr.

Ghaw’s diagnosis of rheumatoid arthritis, or her observations, documented in treatment notes,

that the plaintiff had pain and reduced motion in multiple joints. (Tr. 161, 466-73.) It is a



                                                  4
    Case 1:19-cv-03128-AMD Document 17 Filed 08/12/20 Page 5 of 8 PageID #: 820




“fundamental tenant of Social Security law that an ALJ cannot pick and choose only parts of a

medical Opinion that support” her determination. Caternolo v. Astrue, 2013 WL 1819264, at *9

(W.D.N.Y. April 29, 2013) (citation omitted).

         As the ALJ observed, Dr. Ghaw’s opinion was “somewhat internally inconsistent.” In

her medical source statement, Dr. Ghaw wrote that the plaintiff could take public transit to

doctor’s appointments; in another part of the form, however, the doctor stated that the plaintiff

could not use standard public transportation. (Tr. 162.) This was an inconsistency that the ALJ

justifiably took into account in her evaluation. On the other hand, Dr. Ghaw was the plaintiff’s

only treating physician, a factor to which the ALJ should have given more weight. Santiago v.

Barnhart, 441 F. Supp. 2d 620, 627 (S.D.N.Y. 2006) (“Even if the treating physician's opinion is

contradicted by substantial evidence and is thus not controlling, it is still entitled to significant

weight because the treating source is inherently more familiar with a claimant's medical

condition than are other sources.” (internal quotation marks and citation omitted)). On remand,

the ALJ could ask Dr. Ghaw to resolve the inconsistency about the plaintiff’s ability to use

public transportation.

         Based on her review of the plaintiff’s medical records and testimony, the ALJ concluded

that the plaintiff had the RFC to perform “sedentary work with frequent reaching, handling, and

fingering and some postural restrictions,” a conclusion that the ALJ described as “consistent

with” Dr. Ghaw’s diagnoses. 1 (Tr. 160-61.) But in her medical source statement, Dr. Ghaw said

that the plaintiff could not sit for more than two hours or stand for more than ten minutes without


1
  As part of her evaluation of the plaintiff’s RFC, the ALJ cited the plaintiff’s delay in seeking
treatment—almost a year after her alleged onset date. (Tr. 159, 161.) Social Security Ruling (“SSR”) 16-
3p allows an ALJ to consider an individual’s failure to seek or maintain treatment, but the ALJ must also
consider the reasons for the delay, including, for example, the inability to afford treatment. SSR 16-3p,
2016 WL 1020935, at *14170 (Mar. 16, 2016). On remand, the ALJ should consider whether the plaintiff
could afford to seek medical attention on or near her onset date.

                                                   5
    Case 1:19-cv-03128-AMD Document 17 Filed 08/12/20 Page 6 of 8 PageID #: 821




requiring a break, had significant limitations with reaching, handling and fingering and could

“rarely” lift more than ten pounds at a time. (Tr. 645-47.) These findings do not necessarily

support a finding that the plaintiff could do sedentary work. 20 CFR 404.1567(a). “Most

sedentary jobs require good use of the hands and fingers for fine movements such as picking,

pinching, holding, grasping, and turning,” including the only job the vocational expert cited as

suitable to the plaintiff’s RFC, a telephone solicitor. 2 Horbock v. Barnhart, 210 F. Supp. 2d 125,

135-36 (D. Conn. 2002)(internal quotation marks and citation omitted); (Tr. 163). Because the

medical evidence does not support the RFC determination, remand is necessary. See Hilsdorf v.

Comm’r of Soc. Sec., 724 F. Supp. 2d 330, 347 (E.D.N.Y. 2010) (“Because an RFC

determination is a medical determination, an ALJ who makes an RFC determination in the

absence of supporting expert medical opinion has improperly substituted [her] own opinion for

that of a physician, and has committed legal error.”); see also Zorilla v. Chater, 915 F. Supp.

662, 666-67 (S.D.N.Y. 1996) (“The lay evaluation of an ALJ is not sufficient evidence of the

claimant’s work capacity; an explanation of the claimant’s functional capacity from a doctor is

required.”).

         On remand, the ALJ should reconsider the weight that Dr. Ghaw’s opinion deserves and,

if necessary, seek additional medical evidence about the plaintiff’s RFC.

          II.   Credibility Determination

         If a plaintiff’s allegations are not supported by “objective medical evidence, the ALJ

must engage in a credibility inquiry.” Gallagher v. Colvin, 243 F. Supp. 3d 299, 306 (E.D.N.Y.

2017). “Credibility determinations must include specific reasons for the finding on

credibility[.]” Woodcock v. Comm’r of Soc. Sec., 287 F. Supp. 3d 175, 176 (E.D.N.Y. 2017)


2
 According to the occupational definition of telephone solicitor, the employee would be expected to
“key[] data from order card into computer, using keyboard.” (DOT Code 299.357014.)

                                                   6
 Case 1:19-cv-03128-AMD Document 17 Filed 08/12/20 Page 7 of 8 PageID #: 822




(citations and alterations omitted). An ALJ making a credibility determination must consider (1)

the claimant’s daily activities, (2) the duration, location, frequency, and intensity of the

claimant’s pain, (3) precipitating and aggravating factors, (4) the type, dosage, effectiveness, and

side effects of any medications that the claimant takes, (5) any treatment, other than medication,

that the claimant has received, (6) any other measures that the claimant employs to relieve the

pain, and (7) other factors concerning the claimant’s functional limitations and restrictions as a

result of the pain. 20 C.F.R. § 404.1529(c)(3)(i)-(vii).

       After a commendably thorough review of the plaintiff’s records, ALJ Iwuamadi found

that the plaintiff’s “medically determinable impairments could reasonably be expected to

produce” her symptoms, but that the plaintiff’s “statements concerning the intensity, persistence

and limiting effects of these symptoms are not entirely consistent with the medical evidence and

other evidence in the record.” (Tr. 159.) However, as noted above, the ALJ gave the medical

evidence “little weight,” and may well change her opinion about the plaintiff’s credibility after

reevaluating Dr. Ghaw’s opinion. See Demera v. Astrue, No. 12-CV-432, 2013 WL 391006, at

*4 (E.D.N.Y. Jan. 24, 2013) (“[A]fter the ALJ reassesses the opinions of the four treating

physicians and obtains additional information as needed to resolve any inconsistencies or

ambiguities, the ALJ must likewise reassess the credibility of [the claimant’s] subjective

complaints.”). In her credibility evaluation, the ALJ should also discuss the various credibility

factors, and explain how she applies them in evaluating the plaintiff’s testimony. See Kane v.

Astrue, 942 F. Supp. 2d 301, 314 (E.D.N.Y. 2013) (finding legal error when the ALJ did not

explicitly refer to or discuss any of the credibility factors). On remand, the ALJ should

reevaluate the plaintiff’s testimony in the context of Dr. Ghaw’s opinion and include a specific

credibility determination.



                                                  7
 Case 1:19-cv-03128-AMD Document 17 Filed 08/12/20 Page 8 of 8 PageID #: 823




       Accordingly, for the reasons set forth above, I remand for further proceedings consistent

with this opinion.



SO ORDERED.

                                                      s/Ann M. Donnelly
                                                    ______________________

                                                    Ann M. Donnelly
                                                    United States District Judge


Dated: Brooklyn, New York
       August 12, 2020




                                               8
